     Case 1:21-cv-00558-LO-JFA Document 1-3 Filed 05/04/21 Page 1 of 2 PageID# 10




VIRGINIA

                IN THE CIRCUIT COURT FOR ARLINGTON COUNTY


DAHLIA DIXON,

        Plaintiff,
                                                               Case No: CL21000703-00
v.

LYFT, INC., .ET AL.,

        Defendants.

                            DEFENDANT LYFT, INC.’S
                     NOTICE OF REMOVAL TO FEDERAL COURT

        PLEASE TAKE NOTICE that Defendant Lyft, Inc., by and through counsel, filed a

Notice of Removal in the United States District Court for the Eastern District of Virginia,

Alexandria Division, pursuant to 28 U.S.C. §§ 1441 and 1446. A copy of the Notice of Removal is

attached hereto as Exhibit A and incorporated herein.

Dated: May 4, 2021

                                                        Respectfully submitted,

                                                        LYFT, INC.



                                                        By:    /s/ Christian F. Tucker
                                                                       Counsel
Martin A. Conn (VSB # 39133)
Christian F. Tucker (VSB # 92571)
MORAN REEVES & CONN PC
1211 East Cary Street
Richmond, Virginia 23219
Telephone: (804) 421-6250
Facsimile: (804) 421-6251
mconn@moranreevesconn.com
ctucker@moranreevesconn.com
Counsel for Defendant Lyft, Inc.



                                            EXHIBIT B
  Case 1:21-cv-00558-LO-JFA Document 1-3 Filed 05/04/21 Page 2 of 2 PageID# 11




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of May, 2021, a true and correct copy of the foregoing

was sent electronic mail and first-class mail, to the following:

                              Paul H. Zukerberg, Esq., VA Bar #25420
                              ZUKERBERG & HALPERIN, PLLC
                              1790 Lanier Place NW
                              Washington, DC 20009
                              (202) 232-6400 – Telephone
                              (202) 232-5746 – Facsimile
                              paul@zukerberg.com
                              Counsel for Plaintiff



                                                              /s/ Christian F. Tucker




                                             EXHIBIT B
